Citation Nr: 1456788	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  12-24 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased initial evaluation for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling for limitation of motion, with an additional 10 percent evaluation for instability.

2. Entitlement to service connection for hearing loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to April 1978, and from April 1978 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied the Veteran's claims of entitlement to service connection for hearing loss and tinnitus, and granted the Veteran's claim for service connection for a left knee disability, at a 10 percent evaluation for limitation of motion, with a separate 10 percent evaluation for instability.

The issue of entitlement to an increased evaluation for the Veteran's service connected left knee disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's currently diagnosed hearing loss is etiologically related to a disease, injury, or event in service.
 
2.  The preponderance of the evidence is against a finding that the Veteran's currently diagnosed tinnitus is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by service, nor may it be presumed to be so incurred.  38 U.S.C.A. §§ 1101 , 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).
 
2.  Tinnitus was not incurred in or aggravated by service, nor may it be presumed to be so incurred.  38 U.S.C.A. §§ 1101 , 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

 Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in June 2010 satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2014). The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These documents informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA. 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order to ensure that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claims. These arguments have referenced the applicable laws and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and relevant VA medical records are in the file.  All records identified by the Veteran as relating to the claims have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4)(i) (2014).   In this case, the Board notes that the Veteran was provided with a VA examination for his hearing loss and tinnitus in September 2010. This examination was thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection in terms of info as to etiology.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless, as to those claims being finally decided on this appeal. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that service connection is warranted for hearing loss and tinnitus.  Specifically, the Veteran contends that his MOS in service as a power generator operator and mechanic, as well as being on a firing range during basic training, exposed him to significant noise which resulted in his current diagnoses of hearing loss and tinnitus.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.310(a), a "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  See Evans v. West, 12 Vet. App. 22, 29 (1998) (noting requirements for establishing service connection on a secondary basis).  In order to establish a secondary service connection claim, the claimant must show: (1) the existence of a current secondary disability; (2) the existence of a service-connected disability; and (3) evidence that the service-connected disability proximately caused the secondary disability.  38 C.F.R. § 3.310(a). 

Service connection for certain diseases, such as certain neurological disorders, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2012).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2014).  The Board notes however, that in this case, there is no medical evidence of record showing a diagnosis of hearing loss or tinnitus within one year of service, therefore, service connection on a presumptive basis would not be warranted.


In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."   See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498 .

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

Considering all evidence of record, the Board finds that the preponderance of the evidence of record is against a grant of service connection for hearing loss or tinnitus, as the preponderance of the medical evidence of record indicates that these disabilities are not related to service.

Reviewing the relevant evidence of record, on entry into service in October 1975, the Veteran's hearing was measured as:







HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
X
5
LEFT
15
15
15
X
25

The Veteran's service records show no complaints of, treatment for, or diagnosis of, hearing loss or tinnitus.

On separation examination in January 1979, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
X
10
LEFT
20
20
20
X
35

The Veteran was not diagnosed with hearing loss at that time.

There is no indication in the record that the Veteran complained of hearing loss until his claim currently on appeal, filed in May 2010.

The Veteran was provided with a VA examination in September 2010.  At that time, the Veteran's in service hearing exams were noted.  The examiner indicated that the Veteran's entrance examination showed normal hearing, while his separation examination showed normal hearing except for a 35 threshold at  4000 Hz in the left ear.  The Veteran reported noise exposure in service from generators running, while the Veteran was not wearing hearing protective devices, as well as some noise exposure during basic service, and being near artillery.  He also reported some noise exposure post service in various occupations.  He reported having intermittent tinnitus of at least 5 years' duration.




On evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
25
40
LEFT
15
20
25
40
75

Speech audiometry revealed speech recognition ability of 96  percent in the right ear and 92 percent in the left ear.  

After a thorough examination, the Veteran was diagnosed with asymmetrical sensorineural hearing loss, worse in the left ear.  The degree of loss in the right ear was categorized as normal to mild, and in the left ear as normal to severe in the higher frequencies.  The examiner stated that in his opinion, the Veteran's current claimed hearing loss and tinnitus was less likely as not caused by or a result of in service noise exposure.  In support of this opinion, the examiner noted that  the Veteran's entrance exam was normal, as was the Veteran's separation examination, with the exception of a 35 db threshold at 4000 Hz in the left ear.  A comparison of those examinations showed hearing essentially unchanged with the exception of a 10db shift at 4000 in the left ear and at 1000 Hz in the right ear.  Based on the report of the Veteran, noise exposure appears to have been somewhat limited.  Furthermore, the effects of noise exposure tend to be bilateral, and the Veteran's current hearing loss was primarily in the left ear.  Therefore, the examiner indicated that it was his opinion that it was less likely than not that the Veteran's hearing loss and tinnitus were due to in service noise exposure.

The Board has considered the Veteran's statements indicating that he feels these claimed conditions are related to service.  However, as noted above, the VA examiner found that the Veteran's current hearing loss and tinnitus were not related to service, even considering the Veteran's reported noise exposure in service, and the Board notes that there is otherwise no medical evidence of record linking these claimed disabilities to service.  While the Veteran is competent to testify to certain symptomatology, such as the noise he experienced in service, a finding of an etiological relationship between the Veteran's hearing loss, tinnitus, and service is beyond the scope of a layperson's expertise.  Furthermore, while the Veteran has reported in-service noise exposure and cited to the results of audio testing at separation, he has not alleged that he actually experienced symptoms of hearing loss or tinnitus in service.  In fact, although he was unable to pinpoint to the VA examiner precisely when his tinnitus began, he indicated that it had definitely present for at least 5 years, which would suggest an onset decades after service.  Therefore, the Board finds the medical opinion of record to be far more probative as to the question of whether the Veteran's current claimed disabilities are related to service, than the Veteran's lay statements regarding continuity of symptomatology.  

The Board has also considered the treatise evidence cited to by the Veteran in support of his arguments that hearing protection was inadequate in the military during the period he served, and that noise-induced hearing loss is usually observed on testing in the higher frequencies.  The Board notes that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  Here, even presuming that this treatise evidence is correct, the Board finds such evidence less probative than the opinion of the VA examiner, who specifically took into account the pure tone thresholds noted at separation, including the 35 noted in 4000Hz.  The examiner considered various factors in rendering an opinion, including the nature of the Veteran's description of his in-service noise exposure, the lack of threshold shift in the majory of Hz frequencies, and the fact that hearing loss was greater in the left ear, which the examiner found to be inconsistent with the usual pattern of noise-induced hearing loss being bilateral in nature.  Given the VA examiner's consideration of specific aspects of the Veteran's particular medical history, the Board finds that opinion far more probative than the general treatise evidence cited by the Veteran.

Therefore, considering all evidence of record, the Board concludes that the preponderance of the evidence of record is against the Veteran's claims for service connection for hearing loss and tinnitus, and the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   As such, service connection is not warranted for these claimed disabilities.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

As to the Veteran's claim of entitlement to an increased initial evaluation for degenerative joint disease of the left knee, the Board finds that a further remand is required.  Specifically, the Veteran noted in his substantive appeal, dated September 2012, that his disability has increased in severity since his last VA examination.  The Veteran indicated that he had a lot of instability in his knee, and was not longer able to drive a car with a clutch.  He further indicated that his doctor were considering replacing his knee within 6 months, and it has now been over two years since that statement.  The Veteran last has a VA examination as to this disability in September 2010.  As such, the Board finds that the Veteran would be entitled to another VA examination that adequately addresses the current level of severity of the Veteran's left knee disability.  In addition, as the Veteran indicated that further treatment was forthcoming, the RO should ensure that all relevant treatment records have been associated with the Veteran's claim file.

The Board regrets the further delay in adjudication of the Veteran's claim that an additional remand will entail.  However, it is necessary to ensure that the Veteran receives all consideration due him under the law.


Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should contact the Veteran and obtain the names and addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who treated him for any left knee or back disability since 2010.  After the Veteran has signed any necessary releases, all outstanding treatment records should be obtained and associated with the claims folders, particularly including VA treatment records.  

All attempts to procure records should be documented in the file.  If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  The Veteran should be afforded a VA examination to evaluate the Veteran's claim for increased rating for his service connected left knee disability.  The claims file (physical and virtual) must be made available to and reviewed by the examiner.  

All indicated testing should be accomplished, including X-rays.  Range of motion testing should be conducted for the Veteran's left knee, and any additional loss of motion on repetitive use should be noted.  

The examiner should also comment on whether the Veteran has any instability, subluxation, or other left knee disability.  If so, the examiner should comment on the severity of such instability, subluxation, or other left knee disability.  

The supporting rationale for all opinions expressed must be provided in a typewritten report.

3.  Then, after ensuring any other necessary development has been completed, the RO must readjudicate the Veteran's claim.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


